Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-22 and 30-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the prior art of record fails to disclose the combination of all the limitations recited in the claim 13 of the semiconductor device including: a second oxide semiconductor film over the second insulating film; a second gate electrode over the second oxide semiconductor film; a third insulating film over the first oxide semiconductor film, the second oxide semiconductor film, and the second gate electrode; and an opening in the first insulating film, the second insulating film, and the second oxide semiconductor film, wherein: the first oxide semiconductor film includes a channel region in contact with the second insulating film, and source and drain regions in contact with the third insulating film, the second oxide semiconductor film includes a region having a higher carrier density than the channel region, and the second gate electrode is in directly contact with the first gate electrode via the opening.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.   Claims 14-22 are dependent upon independent claim 13, and are therefore allowed.
Regarding claim 30, the prior art of record fails to disclose the combination of all the limitations recited in the claim 30 of the semiconductor device including: a second insulating film over the first oxide semiconductor film; a second oxide semiconductor film over the second insulating film; a second gate electrode over the second oxide semiconductor film; a third insulating film over the first oxide 
Regarding claim 40, the prior art of record fails to disclose the combination of all the limitations recited in the claim 40 of the semiconductor device including: a fourth insulating film, comprising silicon oxide, over the third insulating film; a fifth insulating film, comprising an organic material, over the fourth insulating film; a third conductive film, configured to function as a source electrode or a drain electrode, over the fifth insulating film; a first opening in the third insulating film and the fourth insulating film; and a second opening, overlapping with the first opening, in the fifth insulating film, wherein: the third conductive film has a region in contact with a top surface of the first semiconductor film in a region where the first opening and the second opening overlap each other. Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.   Claim 43 is dependent upon independent claim 40, and is therefore allowed.
Regarding claim 41, the prior art of record fails to disclose the combination of all the limitations recited in the claim 41 of the semiconductor device including: a third insulating film, comprising silicon nitride, over the second conductive film; a fourth insulating film, comprising silicon oxide, over the third insulating film; a fifth insulating film, comprising an organic material, over the fourth insulating film; a 
Regarding claim 42, the prior art of record fails to disclose the combination of all the limitations recited in the claim 42 of the semiconductor device including: a third insulating film, comprising silicon nitride, over the second conductive film; a fourth insulating film, comprising silicon oxide, over the third insulating film; a fifth insulating film, comprising an organic material, over the fourth insulating film; a third conductive film, configured to function as a source electrode or a drain electrode, over the fifth insulating film; a first opening in the third insulating film and the fourth insulating film; and a second opening, overlapping with the first opening, in the fifth insulating film, wherein: the third conductive film has a region in contact with a top surface of the first semiconductor film in a region where the first opening and the second opening overlap each other, and the diameter of the second opening is larger than a diameter of the first opening.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000






/DILINH P NGUYEN/Examiner, Art Unit 2894            

/CALEB E HENRY/Primary Examiner, Art Unit 2894